Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15, in preamble, "Claim 14" changed to --The wash luminaire of claim 14--;
Claim 16, in preamble, "Claim 14" changed to --The wash luminaire of claim 14--; and at the end, two period changed to one period.
Claim 27, in line 10, "are arrainged" changed to --are arranged--;
Claim 28, in line 11, "with intensionally" changed to --with intentionally--.
Reasons for Allowance
Claims 14-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant argues that, regarding to claim 1 of the parent case 15/199,183, a fair reading of Summerford et al. (U.S. Patent Application Publication No. 2005/0281034) would not hold a finding of the use of microlenses by Summerford et al. Setting aside the absence of microlenses in Summerford et al., the structure the Examiner has recharacterized as microlenses do not include “two types” as required for example in claim 1. Inorder to avoid this limitation, the Examiner combines two different surfaces which Summerford et al. describes as the innerfrustroconical sidewall and the 
The examiner responds that, in view of broadest reasonable interpretation, nowhere in claim recites the second surface being flat. The innerfrustroconical sidewall and the planar lower surface both are inner surface. The inner surface is just not flat; and the inner surface is opposing to the outer surface of the frustoconical sidewall.
Furthermore, the applicant files the current case being CON of 15/199,183. In which, the applicant has amended claim 1 of the parent case 15/199,183, now independent claim 14, to recites further details of the two types of microlenses, which have at least one type of microlenses focuses light about a linear axis and the microlenses individual focal axes are not colinear. These features are not disclosed or suggested by the prior of record.
Claims 15-26 depend on claim 14.
Independent claim 27 recites a wash luminaire including, in combination, a second functional surface comprising a plurality of bands each comprised of an array of microlenses where the individual focal axes of the individual microlenses are parallel but not colinear and the microlenses are arranged into bands that have different effective focal lengths. These features are not disclosed or suggested by the prior of record.
Independent claim 28 recites a wash luminaire including, in combination, non-colinear individual microlense light axes for axis of at least one type of microlenses and different focal lengths for different types of microlenses resulting in light beam output with intentionally uneven light distribution. These features are not disclosed or suggested by the prior of record.

U.S. 2013/0051029 discloses, in figure 10, a surface 21b having Fresnel prisms, and a surface 21a having Fresnel prisms 23 and reflective prisms 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875